 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FRED FELEKI MARTINEZ,                               Case No. 1:19-cv-00108-BAM (PC)
12                        Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                          RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                          ACTION
14    CALIFORNIA STATE PRISON,                            FINDINGS AND RECOMMENDATION
      CORCORAN, et al.,                                   REGARDING PLAINTIFF’S MOTION FOR
15                                                        PRELIMINARY INJUNCTION
                          Defendants.
16                                                        (ECF No. 16)
17                                                        FOURTEEN (14) DAY DEADLINE
18

19           Plaintiff Fred Feleki Martinez is a state prisoner proceeding pro se and in forma pauperis

20   in this civil rights action pursuant to 42 U.S.C. § 1983.

21   I.      Motion for Preliminary Injunction

22           Currently before the Court is Plaintiff’s motion for preliminary injunction, filed on May 7,

23   2019. (ECF No. 16.) Plaintiff asserts that officers at Kern Valley State Prison are currently

24   retaliating against him for filing complaints against officers. Plaintiff also states that he is currently

25   in administrative segregation because he was found in possession of a weapon that he has for

26   protection against officers and some of the inmate population. Plaintiff contends that, even though

27   he has been hearing voices, seeing visions, feeling suicidal, and is on a hunger strike, prison

28   officials have informed him that he will be transferred back to California State Prison, Corcoran.
                                                          1
 1   Plaintiff maintains that, if he is transferred back to California State Prison, Corcoran, “they will kill

 2   me or I will try my best to defend myself and kill one of them.” (Id.) Plaintiff requests that the

 3   Court intervene and keep prison officials from transferring him back to California State Prison,

 4   Corcoran.

 5           A.        Legal Standard

 6           “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

 7   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

 8   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

 9   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

10   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction

11   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation

12   omitted).

13           Federal courts are courts of limited jurisdiction and in considering a request for

14   preliminary injunctive relief, the Court is bound by the requirement that as a preliminary matter, it

15   have before it an actual case or controversy. City of L.A. v. Lyons, 461 U.S. 95, 102 (1983);

16   Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S.

17   464, 471 (1982). If the Court does not have an actual case or controversy before it, it has no

18   power to hear the matter in question. Id. Requests for prospective relief are further limited by 18

19   U.S.C. § 3626(a)(1)(A) of the Prison Litigation Reform Act, which requires that the Court find

20   the “relief [sought] is narrowly drawn, extends no further than necessary to correct the violation
21   of the Federal right, and is the least intrusive means necessary to correct the violation of the

22   Federal right.”

23           Furthermore, the pendency of this action does not give the Court jurisdiction over prison

24   officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v.

25   United States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties

26   in this action and to the viable legal claims upon which this action is proceeding. Summers, 555
27   U.S. at 491−93; Mayfield, 599 F.3d at 969; see Murphy Bros., Inc. v. Michetti Pipe Stringing,

28   Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party officially, and is required to take
                                                         2
 1   action in that capacity, only upon service of summons or other authority-asserting measure stating

 2   the time within which the party served must appear to defend.”).

 3           B. Discussion

 4           Plaintiff has not met the requirements for the injunctive relief that he seeks. The Court is

 5   required to screen complaints brought by prisoners seeking relief against a governmental entity or

 6   officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). Plaintiff’s complaint, or

 7   any portion thereof, is subject to dismissal if it is frivolous or malicious, if it fails to state a claim

 8   upon which relief may be granted, or if it seeks monetary relief from a defendant who is immune

 9   from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C. § 1915(e)(2)(B)(ii).

10           Since Plaintiff’s complaint has not yet been screened, the Court cannot find that Plaintiff

11   has demonstrated a likelihood of success on the merits. Further, since no defendant has been

12   served with a summons or appeared in this action, the Court does not have any personal

13   jurisdiction over any prison officials. Therefore, the Court cannot issue a preliminary injunction

14   forbidding prison officials from transferring Plaintiff to California State Prison, Corcoran.

15           To the extent Plaintiff believes that he is in danger, he has other avenues of relief available

16   to him, including filing a petition for writ of habeas corpus in state court. See In re Lewis, 172

17   Cal. App. 4th 13, 24-25 (Cal. Ct. App. 2009) (trial court granted habeas corpus petitioners

18   injunctive relief). The issue is not that Plaintiff’s allegations are not serious. However, the

19   seriousness of Plaintiff’s allegations concerning feared impending harm cannot, and do not,

20   overcome what is a jurisdictional bar. Steel Co. v. Citizens for a Better Environment, 523 U.S.
21   83, 103–04 (1998) (“[The] triad of injury in fact, causation, and redressability constitutes the core

22   of Article III’s case-or-controversy requirement, and the party invoking federal jurisdiction bears

23   the burden of establishing its existence.”)

24           Accordingly, Plaintiff’s motion for preliminary injunction should be denied.

25   II.     Conclusion and Recommendation

26           Accordingly, the Court HEREBY ORDERS that:
27           (1)     The Clerk of the Court is directed to randomly assign a Fresno District Judge to this

28                   action; and
                                                           3
 1          (2)     In light of the statements made by Plaintiff in the Motion, the Court finds it

 2                  warranted to inform the Litigation Coordinator at Plaintiff’s institution. Since

 3                  Plaintiff has been transferred to California Medical Facility, the Clerk of the Court

 4                  is directed to serve a copy of Plaintiff’s motion for preliminary injunction, (ECF No.

 5                  16), and a copy of these Findings and Recommendation on the litigation coordinator

 6                  at California Medical Facility.

 7          Further, for the reasons explained above, it is HEREBY RECOMMENDED that Plaintiff’s

 8   motion for preliminary injunction, (ECF No. 16), be DENIED.

 9          These Findings and Recommendation will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

11   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

12   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

13   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

14   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

15   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

16   F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19      Dated:     May 16, 2019                               /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       4
